     3:19-cv-02745-SAL        Date Filed 05/05/20       Entry Number 100        Page 1 of 7




                       . IIN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Sueann and Raymond Sweatman,        )                C/A No. 3:19-cv-02745-SAL
                                    )
                        Plaintiffs, )
                                    )
v.                                  )                ORDER
                                    )
Coloplast Corp.,                    )
                                    )
                        Defendant.  )
___________________________________ )

   This matter is before the court on a motion for discovery filed by Plaintiffs Sueann and

                                         the reasons set forth below,



                                       BACKGROUND



                                                    Sling System. The case was filed as part of the

In re Coloplast Pelvic Support Systems Products Liability Litigation MDL in the Southern District

of West Virginia. On October 31, 2018, the MDL judge issued a pretrial order renewing certain

cases, including the above-captioned case, to the active docket and setting a scheduling order.

[ECF No. 94-2; see also ECF No. 13.] The scheduling order specifically outlined April 29, 2019,

                                                            at p.3; id.




            at p.4. Plaintiffs did not notice the deposition of, nor did they depose, the implanting

physician, Dr. David Lamb on or before April 29, 2019.




                                                1
      3:19-cv-02745-SAL         Date Filed 05/05/20       Entry Number 100          Page 2 of 7




    On August 14, 2019, Plaintiffs moved before the MDL judge for leave to substitute an expert

witness. [ECF No. 45.] Notably, Plaintiffs did not seek leave to depose Dr. David Lamb at that

time. On September 12, 2019, the MDL judge granted Plaintiffs the requested leave to substitute

an expert. [ECF No. 47.] The same day, the MDL judge issued a transfer order, transferring the

case to this court on September 26, 2019. [ECF No. 48.] The transfe

                                                        at p.1.

    Following the transfer, the parties jointly submitted a status report, outlining three outstanding

issues: (1) scope of parameters of discovery related to the sub



   re-briefing Daubert motions. [ECF No. 79.] The court held a telephone status conference on

February 19, 2020. [ECF No. 88.] In the corresponding minute entry, the court requested that the

parties confer on a schedule for the remainder of the case, including a deadline for service of expert

disclosures and re-briefing of motions, if the parties agreed to the same. [ECF No. 89.]

    On March 4, 2020, the parties jointly submitted a proposed amended schedule, but informed

                                                                  issue: . . . whether fact discovery is




    implanting physic



           on April 2, 2020, ECF No. 96, and Plaintiffs replied, ECF No. 97. Accordingly, the

matter is ripe for a decision by this court.




                                                  2
        3:19-cv-02745-SAL      Date Filed 05/05/20     Entry Number 100        Page 3 of 7




                                     LEGAL STANDARD

                                                                                        course of

                    Oil Co., Inc. v. Federated Mut. Ins. Co., 986 F. Supp. 959, 980 (D.S.C. 1997).

Thus,

            Fed. R. Civ. P. 16(b)(4); see also McMillan v. Cumberland Cnty. Bd. of Ed., 734 F.

                                                                         order it may be modified

                        Reopening discovery, accordingly, requires a showing of good cause. See,

e.g., Vagish LLC v. Seneca Specialty Ins. Co., No. 3:13-3161, 2016 WL 7638133, at *1 (D.S.C.

Feb. 5, 2016) (considering motion to reopen discovery under good cause standard in Rule 16).



   Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure §

1522.2 (3d ed. 2010).

   party seeking relief [to] show that the deadlines cannot reasonably

            and whatever other factors are also considered, the good-cause standard will not be



   acted diligently in compl                          McMillan

v. Howard                                                                                     The



                                         Yoo v. BMW Manufacturing Co., LLC, No. 7:17-cv-3499,

2019 WL 1416882, at *4 (D.S.C. Mar. 29, 2019) (citing Reyazuddin v. Montgomery Cnty., Md.,

NO. 11-0951, 2012 WL 642838, at *3 (D. Md. Feb. 27, 2012)); see also Faulconer v. Centra

Health, Inc., No. 18-




                                                3
     3:19-cv-02745-SAL            Date Filed 05/05/20     Entry Number 100          Page 4 of 7




                                                            Yoo, 2019 WL 1416882, at *4 (citing W.

Va. Hous. Dev. Fund v. Ocwen Tech. Exchange, Inc., 200 F.R.D. 564, 567 (S.D. W. Va.

2001)).

     other factors                the presence or absence of prejudice to the other party

                          Faulconer, 2020 WL 1685790, at *3 (citing Kmak v. Am. Century Cos.,

Inc., 873 F.3d 1030, 1034 (8th Cir. 2017)).

                                            DISCUSSION

   The court is unable to find that Plaintiffs acted diligently in seeking to depose Dr. David Lamb

in advance of the April 29, 2019 discovery deadline. As a result, the court finds that good cause

does not exist to reopen discovery in this matter.

   At the outset, the court finds that the p

      standard in Rule 16, FRCP, not the excusable neglect standard in Rule 6, FRCP. [See ECF

No. 94 (seeking application of excusable neglect standard).] The MDL judge issued a scheduling

order setting a specific deadline for completion of depositions          29, 2019

      [was] not a frivolous piece of paper, idly entered, which [could] be cavalierly disregarded

                                      986 F. Supp. at 980 (citing Jordan v. E.I. du Pont de Nemours,

867 F. Supp. 1238, 1250 (D.S.C. 1994)). Any change to that schedule, including the reopening of

                                                                                                   P.

16(b)(4). Accordingly, to the extent Plaintiffs ask the court to reopen discovery based on excusable

neglect, the request is denied.



          or the prej                                        986 F. Supp. at 980. Instead, the court

                                                                                                  and



                                                   4
      3:19-cv-02745-SAL         Date Filed 05/05/20        Entry Number 100         Page 5 of 7




determine whether Plaintiffs have met their burden of showing that the deadline could not

reasonably be met despite their efforts. McMillan

                                                                                                 986 F.

Supp. at 970. In this case, Plaintiffs contend t

    resulted in their being unable to comply with the April 29, 2019 deadline for depositions.

[ECF No. 94-1 at ¶ 2.] With respect to the efforts to contact the witness, it seems Plaintiffs

attempted to call the witness several times, but were unable to reach him and, eventually, the

number was disconnected. [ECF No. 94-

                                                                                            calls went

unanswered. Id.

    these efforts were diligent. At best, Plaintiffs attempted to contact the witness by telephone

in March 2019          month prior to the April 29, 2019 deadline.

    Moreover, Plaintiffs fail to offer any explanation for why they did not attempt contact with the

witness prior to March 2019.                                                            October 2018.

Thus, Plaintiffs were on notice of the requirement to complete all depositions by April 29, 2019,

six months in advance of the deadline. [ECF No. 13.] Waiting until the month before to contact

the witness and voluntarily appear for a deposition appears to be a quintessential example of

                                                                               v. City of Indianapolis,



    Consideration of                request for relief to substitute the expert witness similarly

persuades the court that Plaintiffs were not diligent in their discovery efforts. As noted above,

prior to the transfer order, Plaintiffs filed a motion seeking leave to substitute their expert witness.

[ECF No. 45.] The basis of that motion was good cause. Naturally then, Plaintiffs could have also



                                                   5
      3:19-cv-02745-SAL          Date Filed 05/05/20     Entry Number 100         Page 6 of 7




sought to reopen discovery to depose Dr. David Lamb. They did not. The motion before this

court1

         sought to avoid. [ECF No. 13 at p.2.]

    Finally, the court notes that this is not a situation where Plaintiffs were unaware of the witness

until after the passing of the discovery deadline. It is similarly not a situation where the opposing

party failed to provide information that would have informed Plaintiffs as to the value of the

                                                                                     the filing of the



                                                                                  surgery that lies at

                                              Accordingly, the court is unable to find that merely

calling the witness on several occasions one month prior to the expiration of the discovery deadline




                                       2019 WL 1416882, at *4 (citation omitted).

                                          CONCLUSION

    For the foregoing reasons,                                                            Discovery,

ECF No. 94, is DENIED.




1
  The issue of deposing the implanting physician arose for the first time in the December 9, 2019
joint status report          seven months after the deadline passed. [ECF No. 79.] Therein,
Plaintiffs made



         For the reasons outlined, the court finds that a lack of diligence in seeking out a witness
in advance of the scheduling order deadline and the foreseen consequences of that failure do not


                                                  6
     3:19-cv-02745-SAL     Date Filed 05/05/20   Entry Number 100      Page 7 of 7




   IT IS SO ORDERED.

                                                    /s/ Sherri A. Lydon
                                                    United States District Judge
May 5, 2020
Florence, South Carolina




                                          7
